Name: Commission Implementing Regulation (EU) NoÃ 25/2014 of 13Ã January 2014 amending Regulation (EC) NoÃ 1251/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain aquatic animals may be imported into the Union Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade;  America;  fisheries;  agricultural policy;  international trade;  agricultural activity
 Date Published: nan

 14.1.2014 EN Official Journal of the European Union L 9/5 COMMISSION IMPLEMENTING REGULATION (EU) No 25/2014 of 13 January 2014 amending Regulation (EC) No 1251/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain aquatic animals may be imported into the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 22 and Article 61(3) thereof, Whereas: (1) Directive 2006/88/EC lays down the animal health requirements to be applied for the placing on the market and the import and the transit through the Union of aquaculture animals and products thereof. (2) Annex III to Commission Regulation (EC) No 1251/2008 (2) establishes a list of third countries, territories, zones or compartments, from which it is permitted to introduce aquaculture animals. (3) In addition, the model animal health certificates set out in Parts A and B of Annex IV to Regulation (EC) No 1251/2008 contain animal health attestations with regard to the requirements for species susceptible to certain diseases listed in Part II of Annex IV to Directive 2006/88/EC. (4) Certain provinces of Canada (British Columbia, Alberta, Saskatchewan, Manitoba, New Brunswick, Nova Scotia, Prince Edward Island, Newfoundland and Labrador, Yukon, Northwest Territories and Nunavut) are currently listed in Annex III to Regulation (EC) No 1251/2008. Imports of fish species susceptible to viral haemorrhagic septicaemia, as set out in Part II of Annex IV to Directive 2006/88/EC, from those provinces into the Union are therefore permitted. (5) Canada has requested that the province of Quebec should be added to the list set out in Annex III to Regulation (EC) No 1251/2008. According to the conclusions of an audit carried out by the Food and Veterinary Office in Canada in June 2012 concerning aquatic animal health, the competent authority of that third country can provide appropriate guarantees in relation to surveillance and monitoring of fish diseases, and a reliable certification system is in place for exports of fish and products thereof to the Union. In addition, the competent authority of Canada has submitted to the Commission detailed information with regard to a risk-based surveillance programme concerning viral haemorrhagic septicaemia carried out between 2007 and 2012 on wild fish originating from higher risk watersheds in the province of Quebec. From an analysis of the design and implementation of the surveillance programme it can be concluded that it is highly unlikely that the viral haemorrhagic septicaemia virus circulated in susceptible wild fish populations in Quebec during those years. That provides further assurances in respect of the health status of fish species susceptible to viral haemorrhagic septicaemia, or products thereof, that may be exported to the Union from Quebec. (6) It is therefore appropriate to permit imports of fish species susceptible to viral haemorrhagic septicaemia, as set out in Part II of Annex IV to Directive 2006/88/EC, intended for farming, relaying areas, put and take fisheries, open and closed ornamental facilities, from Quebec into the Union. (7) Regulation (EC) No 1251/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1251/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 24.11.2006, p. 14. (2) Commission Regulation (EC) No 1251/2008 of 12 December 2008 implementing Council Directive 2006/88/EC as regards conditions and certification requirements for the placing on the market and the import into the Community of aquaculture animals and products thereof and laying down a list of vector species (OJ L 337, 16.12.2008, p. 41). ANNEX In Annex III to Regulation (EC) No 1251/2008, in the table, the entry for Canada is replaced by the following: Country/territory Aquaculture Species Zone/Compartment ISO-code Name Fish Molluscs Crustaceans Code Description CA Canada X CA 0 (C) Whole territory CA 1 (D) British Columbia CA 2 (D) Alberta CA 3 (D) Saskatchewan CA 4 (D) Manitoba CA 5 (D) New Brunswick CA 6 (D) Nova Scotia CA 7 (D) Prince Edward Island CA 8 (D) Newfoundland and Labrador CA 9 (D) Yukon CA 10 (D) Northwest Territories CA 11 (D) Nunavut CA 12 (D) Quebec